Citation Nr: 0512954	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to service connection for cysts of the skin 
and back claimed as secondary to Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 until December 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the San Diego, California Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for right ear hearing loss, rated 
non compensable, and denied service connection for tinnitus 
and "agent orange exposure."  In October 2003 the veteran 
filed a Notice of Disagreement (NOD) with the rating assigned 
for the right ear hearing loss.   

In a February 2004 statement the veteran expressed 
disagreement with the denial of service connection based on 
Agent Orange exposure.  While the Board does not yet have 
jurisdiction over this issue, further action by the Board in 
this matter is mandated, and it will be addressed in a Remand 
that follows.

The issue of entitlement to service connection for cysts of 
the back and sides claimed as due to Agent Orange exposure is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

Throughout the appeal period the veteran had no worse than 
Level II hearing acuity in the right ear. 


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  An October 2002 
letter (prior to the rating appealed) did not specifically 
cite the VCAA, but informed the veteran of what was needed to 
establish entitlement to service connection and of his and 
VA's responsibilities in claims development.  The July 2003 
rating decision and a February 2004 statement of the case 
(SOC) notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why a 0 percent 
rating was assigned.  The February 2004 SOC properly provided 
notice on the "downstream" issue of an increased rating.  See 
VAOPGCPREC 8-2003.  Also regarding notice content, while the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, the October 2002 letter explained 
what type of evidence was necessary to substantiate his claim 
and asked him to submit or identify such evidence.  A July 
2004 letter asked him to provide any other evidence or 
information that he thought would support his claim.  Taken 
together, this was equivalent to advising him to submit 
everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, (to address the matter of service 
connection) and asked him to identify any further VA or 
private medical evidence that would support his claim.  He 
identified records at the Los Angeles Central Receiving 
hospital, and VA obtained these records.  VA also arranged 
for audiological/otolaryngologic evaluations in April and May 
of 2003.  The veteran has not identified any additional 
evidence pertinent to his claim.  VA's assistance obligations 
are met.  No further assistance to the veteran is required.  
He is not prejudiced by the Board's proceeding with appellate 
review.  

II.  Factual Background

Service connection for right ear hearing loss was established 
effective October 4, 2002.  In an October 2003 Notice of 
Disagreement, the veteran sought an increased rating for the 
hearing loss.   

On audiological examination in April 2003, audiometry 
revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 10
45
45
55
LEFT
05
10
20
15

The right ear puretone threshold average was 38.75 (39) 
decibels.  Speech audiometry revealed a right ear speech 
recognition ability of 80 percent.  The diagnosis was 
moderate sensorineural hearing loss in the right ear.

On audiological examination in May 2003, audiometry revealed 
that puretone thresholds (in decibels) were:   



HERTZ



1000
2000
3000
4000
RIGHT
 15
30
55
60
LEFT
10
10
15
20

The average puretone thresholds were 40 decibels, right ear, 
and 11.25 decibels, left ear.  Speech audiometry revealed 
that speech recognition was 80 percent in the right ear and 
88 percent in the left ear.  The diagnosis was high frequency 
sensorineural hearing loss in the right ear.

In a statement accompanying his February 2004 Form 9, the 
veteran indicated his hearing problem consistently presented 
problems in his everyday life, and that he was only asking 
for compensation for problems he had due to serving his 
country.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted since the rating assigned for the entire period 
reflects the greatest degree of impairment shown at any time 
during the period.

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
hearing loss, the Rating Schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Code 6100.  If impaired hearing 
is service connected in only one ear, the non-service 
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, mechanical application of the Rating Schedule applied 
to the hearing examination results most favorable to the 
veteran, the May 2003 results, produces a noncompensable 
rating.  The average puretone threshold for the veteran's 
right ear was 40 decibels, and speech discrimination was 80 
percent.  Under 38 C.F.R. 
§ 4.85, Table VI, such hearing acuity is characterized as 
level II.  Since the left ear is not service connected, it is 
automatically assigned a hearing acuity of Level I.   Under 
38 C.F.R. § 4.85, Table VII, where there is Level I hearing 
in the better ear and level III hearing in the other, a 0 
percent rating is to be assigned (under Code 6100).  The RO 
has applied the Rating Schedule accurately, and there is no 
schedular basis for a higher rating.  An unusual pattern of 
hearing as defined in 38 C.F.R. § 4.86 is not shown; hence, a 
rating based on puretone thresholds alone is not in order.  
Audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability.

The Board has also considered whether referral of the case 
for consideration of an extraschedular rating is indicated.  
However, the record does not contain any objective evidence 
of factors necessary for an extraschedular rating, such as 
marked interference with employability or frequent 
hospitalizations due to hearing loss.  38 C.F.R. § 3.321.  
Consequently, referral for extraschedular consideration is 
not warranted.

As the application of schedular criteria results in a 0 
percent rating and extraschedular consideration is not 
warranted, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.   


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the veteran (in the form of a SOC), and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In his claim for disability benefits received in October 
2002, the veteran indicated that he was exposed to Agent 
Orange in Vietnam.  The RO interpreted this as a claim 
seeking service connection for Agent Orange exposure, and in 
the July 2003 rating decision denied service connection for 
"Agent Orange exposure", finding that the veteran had not 
identified, and the evidence did not show, a disability due 
to such exposure.  In February 2004 the veteran submitted a 
statement expressing disagreement with this decision.  He 
indicated that the disability for which he sought service 
connection based on Agent Orange exposure was cysts of the 
back and sides.  The RO interpreted this statement as a new 
claim.  However, as the statement specifically expressed 
disagreement with the July 2003 rating decision, it must be 
regarded as a NOD with that rating, requiring the RO to issue 
an SOC.  This was not done.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), when this occurs the Board must 
instruct the RO that this issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further 
action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this 
regard, it is noteworthy that this claim is not before the 
Board at this time, and will only be before the Board if the 
veteran files a timely substantive appeal.  

Consequently, the case is REMANDED for the following:

The RO should issue an appropriate SOC 
in the matter of entitlement to 
service connection for cysts of the 
skin and back, claimed as secondary to 
Agent Orange exposure.  The veteran 
must be advised of the time limit for 
filing a substantive appeal, and that 
in order for the Board to have 
jurisdiction in this matter he must 
submit a timely substantive appeal.  
If he timely perfects the appeal, this 
matter should be returned to the Board 
for further appellate consideration, 
if otherwise in order.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon, supra.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


